Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “a plurality of driving members” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 109201990 and translation) in view of Stroud et al (US 2021/0146426) hereinafter Stroud, Aleksandrovich (US 5542278), Busch (DE102017214961 and Translation), and Mckeeth (US 2009/0188113).
Regarding claim 1, Yuan shows a blanking machine (Figures 1-6) comprising: 
a base (1, Figures 1-2);
a blanking assembly (Figure 4, there are 4 blanking assemblies) comprising: 
a housing (an entire of a frame 2 as seen in Figure 2) defining a plurality of radially distributed grooves (4 grooves 3, 4 as seen in Figure 4 for receiving hammers 19, 20); 
a plurality of pairs of slide rails (a pair of a machine frame at the reference 2 that formed a groove in Figure 4) respectively installed in the grooves; and 
a plurality of striking blocks (19, Figure 4) respectively slidably installed on the pairs of slide rails; and 
a plurality of driving members (motors 10, Figure 2) configured to respectively drive the striking blocks to reciprocate along the slide rails to strike a material to be processed, wherein an end of each striking block is a striking head (20) having a striking surface (Figure 5).
Yuan also shows a lower part of the housing (Figure 4) being provided with an opening (a dust removing hole 5, Figure 4) extending from a center of the housing to a lower edge of the housing.
However, Yuan fails to shows:
the striking surface being a rectangular and a width of the rectangular striking surface is 5%-10% of a size of a body of the striking block along a width direction of the rectangular striking surface, and 
a collection port located below the opening, wherein the collection port is communicated with the opening.
Stroud shows a striking surface (55, 57) of a blanking machine (Figure 4 and Paras. 26 and 54“reduce a rectangular specimen” and Stroud also shows a different embodiment of the striking surface being an arcuate surface (Figure 5).
Aleksandrovich show a striking surface (Figure 1) of a blanking machine or a radial forging machine being a rectangular surface.
Busch discussed problems of large striking surfaces and small striking surface of a convention machine (Figure 1 and Para. 25).
Based on the teachings of  Stroud, Aleksandrovich, and  Busch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified to have each striking surface of Yuan to have a rectangular surface, as taught by Stroud and Aleksandrovich, since this is known alternative way to give a different shape of the striking surface for the same purpose.
With regards to “a width of the rectangular striking surface is 5%-10% of a size of a body of the striking block along the same direction as the width of the rectangular striking surface”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width of the rectangular striking surface of any reasonable range including the claimed range of a size of a body of the striking block along the same direction as the width of the rectangular striking surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Moreover, the claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape of a workpiece to be processed. See Busch’s Figure 1 and Para. 25. “the tool width selected is too small in relation to the current workpiece diameter…the tool width is sufficiently large, but would collide after a relatively small reduction in the diameter of the workpiece or would have to be changed”. This proves that the width range of the rectangular striking surface is a known results-effective variable, and one of ordinary skill can change that width range of the rectangular striking surface of the striking head to affect the desired outcome.
With regards to the “collection port located below the opening, wherein the collection port is communicated with the opening”, see Mckeeth’s Figures 1-2 for a blanking machine for cutting off a tube (Para. 14), wherein a lower part of a housing (30, 15, Figure 2) being provided with an opening (102, Figure 1 and Para. 35)  and a collection port (105) located below the opening, wherein the collection port is communicated with the opening (Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the base of Yuan to have an opening and a collection port that is communicated with the opening, as taught by Mckeeth, in order to allow the blanking machine to collect dust or slugs into a drawer during cutting processes (a tray 99 of Para. 35 of Mckeeth).
Regarding claim 2, the modified machine of Yuan shows that the blanking assembly and the driving member are both mounted on the base (Figure 4 of Yuan).
Regarding claim 3, the modified machine of Yuan shows all of the limitations as stated above including a drawer (the removable tray 99 of Mckeeth) is installed in the base.
Regarding claim 4, the modified machine of Yuan shows that the grooves are evenly distributed in the housing (Figure 4 of Yuan).
Regarding claim 5, the modified machine of Yuan shows that the grooves are radially extended from the center of the housing (Figure 4 of Yuan); the grooves are communicated with each other at the center of the housing (Figure  4 of Yuan).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 does not anticipate or render obvious the features of a specific transmission assembly including a unique mechanism with the combination limitations as set forth in the independent claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new art, Yuan and Mckeeth.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/24/2022